Stolz, Judge.
The defendant appeals from an adverse jury verdict and judgment in this action for damage alleged to have resulted from the defendant’s agent’s fraudulent representation that a certain road adjacent to property which was purchased by the plaintiff was a county public road when, in fact, it was not. Held:
The verdict and judgment were not authorized by the evidence. It affirmatively appeared in the plaintiffs own testimony that "at the time of the sale and negotiations before the sale, and I was told by Mr. McCarty [the defendant’s secretary-treasurer] particularly, and at the time I signed the deed, on the day I signed the deed, the question of the roads came up again, and it was maintained that even though the county was claiming they hadn’t accepted that portion of the roads, since they had taken both ends of it, that sometime or another, they were going to have to take the middle, and it would be just a matter of putting a little pressure possibly on the county *164to get them to do it.”
Argued January 10, 1977
Decided January 31, 1977.
Ham, Mills & Freeman, Phillip Benson Ham, for appellant.
W. B. Mitchell, for appellee.
Other testimony by the plaintiff showed conclusively that the foregoing occurred prior to his purchase of the property. Under the evidence, the plaintiff had actual knowledge of the road’s status and cannot now complain. See Code § 105-302 and annotations; Blanchard v. West, 115 Ga. App. 814 (156 SE2d 164) (1967); Motors Ins. Corp. v. Morgan, 117 Ga. App. 654, 656 (161 SE2d 382) (1968); Petty v. Lee, 132 Ga. App. 780 (209 SE2d 239) (1974).
The trial court erred in failing to direct a verdict for the defendant.

Judgment reversed.


Quillian, P. J., and Shulman, J., concur.